Simmons, C. J.

1. It being fairly and reasonably inferable, from the evidence of the plaintiff as a witness in her oto behalf, that a paper offered in evidence was a copy of another paper which had been signed by her and attested by two witnesses since deceased, and the lost original having been accounted for, and the copy being relevant to the issue, the latter was admissible in evidence over an objection that there was no proof of the existence and execution of the original. The handwriting of the subscribing witnesses to an inaccessible paper could not possibly be proved; and even before the passage of the act of 1895, amendatory of section 3837 of the code (Acts 1895, p. 31), the maker’s evidence admitted without objection, as to the signing of a paper, was some proof of its execution.
2. This being an action for land which the plaintiff’s evidence established her right to recover, and the defendant’s alleged title depending upon the question whether the plaintiff had or had not executed a deed conveying the property to the defendant’s vendor, and the jury after a fair submission of this issue having resolved it in the plaintiff’s favor, upon evidence amply warranting them in so doing, the verdict, irrespective of the errors alleged, ought not to be disturbed, especially as the improvements made by the defendant were set off against -the renits; this being, under the facts as found by the jury, all the equity to which he was entitled. Judgment affirmed,.
Complaint for land. Befoi*e Judge Butt. Muscogee superior court. May term, 1895.
McNeill & Levy, for plaintiff in error.
Goetchius & Chappell, contra.